UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7061



LEONARD CARTER,

                                            Plaintiff - Appellant,

          versus


LEVESTER THOMAS, Doctor, Medical Director for
Nottoway Correctional Center; DOCTOR BOAKYE,
Medical Director for Sussex I State Prison;
RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-735-3)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Carter, Jr., appeals district court’s order dismissing

without prejudice his complaint alleging civil rights violations

under 42 U.S.C.A . § 1983 (West Supp. 2001).   Despite the fact that

the magistrate judge gave Carter an opportunity to clarify his

essentially incomprehensible complaint, Carter failed to do so.

Accordingly, the district court dismissed Carter’s action without

prejudice.    Because Carter could have proceeded with his action by

amending and clarifying his complaint to provide the information

requested by the court, his appeal of the order of dismissal is

interlocutory and not subject to appellate review.     Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).

     We therefore dismiss the appeal and deny Carter’s motions for

counsel, to proceed in forma pauperis on appeal, for “Special

Plea,” and for “Affidavit of Proof.”    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                  2